DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/29/2019 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 10/29/2019 appears to be acceptable.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a rotor locking disc integrally formed on the front end portion of the main shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.


The prior art considered to be most closely related to the claims is Nitzpon US 8287240, which teaches a wind turbine (Abstract and col. 1, lines 16-25), comprising: a main shaft (10, Figs. 1-3 and 5) including a front end portion (left side of 10 in Fig. 1), the front end portion including a first connecting structure (at bolts 20) comprised of a first plurality of fastener holes (at 20); a rotor hub (12, Fig. 1) including a second connecting structure (at attachments 44 and 32), wherein the first connecting structure (at bolts 20) of the main shaft (10) is fixed to the second connecting structure (at attachments 44 and 32) of the rotor hub (12) using the first plurality of fastener holes (at 20) (col. 5, lines 41-45); a plurality of blades coupled to the rotor hub (12) (not depicted, but see col. 1, lines 23-25); and a rotor locking disc (18) on the front end portion (left side of 10 in Fig. 1) of the main shaft (10), the rotor locking disc (18) having a peripheral region (at 22 and 24 in Fig. 1) and a plurality of rotor locking elements (24) in the peripheral region (at 22 and 24 in Fig. 1) for receiving one or more rotor locking pins (24) moved in an axial direction (as in Fig. 1) relative to the lengthwise axis (horizontal dashed line through 10 in Fig. 1) of the main shaft (10) (as shown in Fig. 1) (col. 5, lines 10-13). 
Nitzpon does not teach “a rotor locking disc integrally formed on the front end portion of the main shaft.”  The prior art does not remedy this deficiency.  The Office notes MPEP 2144.04(V)(B), explaining that making separate components integral may be obvious to a person having ordinary skill in the art.  Modifying Nitzpon to provide “a rotor locking disc integrally formed on the front end portion of the main shaft” is 
First, Nitzpon teaches a specific type of attachment involving a bolt (20) for connecting the locking disk (18) to the main shaft, and the bolt (20) receives a second bolt (44) through its interior, which connects the hub (12) to the main shaft (10).  The separate rotor locking disc allows a configuration that ameliorates weak fastener receiving threads of a shaft (col. 3, lines 38-57; col. 5, lines 41-48).  If the rotor locking disc (18) were made integral with the front end portion (at 20) of the main shaft (10), this solution for addressing weak shaft threads would be destroyed.  Although Nitzpon does not entirely limit the attachments to this type (col. 6, lines 61-65), it is a factor that should be considered. 
Second, and more definitively, Nitzpon is addressing a problem with a wind turbine main shaft that does not have a radial attachment flange, because in that case it is difficult, due to necessary safety precautions, to assemble the wind turbine (col. 1, lines 25-31 and 42-45; col. 2, lines 28-30; col. 3, lines 6-20).  Nitzpon’s solution is to connect a locking disk (18) to such a flangeless shaft, which gives it a flange (28) because the locking disk (18) protrudes radially from the shaft (Fig. 1;  col. 3, lines 58-66; col. 5, lines 15-16).  This allows operators to safely assemble the wind turbine (col. 3, lines 6-20).  Wind turbine shafts that are otherwise fitted with flanges, even integral ones, would not require a locking disc (18) like that proposed by Nitzpon to remedy the lack of a flange.  In other words, a flanged main shaft would not need Nitzpon’s solution.  Considered as a whole, this is an instance where motivation to modify Nitzpon to arrive 
Two other references, US 20200182227 (Fig. 2, locking disc 14 with screwed connection [39]) and US 20150260164 (Fig. 1, locking disc 1 with fixed connection to shaft [3] but disclosing no connecting structure as otherwise claimed), teach locking discs that are also not integrally formed with the main shaft but rather attached to it.  It is not clear from these references why one having ordinary skill in the art would modify them to make the shaft and locking disc integral (i.e., formed integrally).  
US 20110135481 teaches a similar wind turbine (Fig. 1) with a locking disc (52, Fig. 2) with locking pins through holes (54, Figs. 2 and 3), where the holes may be closed (Fig. 3) or with open recesses (Figs. 10 and 11).
None of the foregoing teaches “a rotor locking disc integrally formed on the front end portion of the main shaft.”  In many respects, just considering the closest references at face value, such an integrally form rotor locking disc would appear to frustrate assembly of the wind turbine because it would necessarily block assembly of other components on one end of the shaft, or otherwise require an accomodating feature in housings on the hub end of the shaft.
Considering the prior art as a whole, the claimed invention is considered to be novel and nonobvious over it.
The claims have been interpreted as requiring an integrally formed main shaft and rotor locking disc.  This application is directed towards eliminating a separate locking disc [16], like that proposed by Nitzpon above.  Nowhere in the specification is it indicated that a rotor locking disc integrally formed on the front end portion of the main 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MICKEY H FRANCE/Examiner, Art Unit 3746   


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746    
Tuesday, February 16, 2021